OPINION. Van Fossan, Judge: The first issue for determination is whether all the income from the community property of J. F. Hargis and Mary M. Hargis for the year 1946 is to be taxed to the Estate of J. F. Hargis, or divided between his estate and Mary M. Hargis or her estate.2 J. F. Hargis died in December 1945, devising all of his estate to his widow, Mary H. Hargis. She died intestate in the next month, January 16, 1946. The income received during 1946 was almost entirely from the community property previously owned by J. F. Hargis and his wife. The question presented has been recently determined by this Court with regard to the income from Texas community property. Estate of J. T. Sneed, Jr., 17 T. C. 1344. We there reviewed the prior decisions and their history and held that the estate of the deceased husband is taxable upon only one-half of the community property during the period of administration. We find here no sufficient distinction to justify a different result. We are therefore of the opinion that the respondent erred in his determination that all of the 1946 income from community property should be taxed to the Estate of J. F. Hargis alone. The second issue is whether the income reported by the estates of J. F. Hargis and Mary M. Hargis for the year 1947 through July 31 and August 8, respectively, is taxable to F. E. Hargis, the sole heir, and his wife, as distributees, because the period of administration of the estates had terminated in 1947. Hazel Kirk Carlisle, 8 T. C. 563, affd. 165 F. 2d 645. In 1947 F. E. Hargis, the administrator of the two estates, filed final accountings with the Texas court stating that all known debts and expenses of the two estates had been paid and that the estates were subject to being closed. On July 31, 1947, the court found that there was no necessity for continuing the administration of the Estate of J. F. Hargis, approved the final account, closed the estate, discharged the administrator and released his bondsman. On August 8, 1947, similar actions were taken in the Estate of Mary M. Hargis. Federal income tax returns were then file'd marked “Final.” Oklahoma administration proceedings for the Estate of Mary M. Hargis were begun on March 18, 1946, and terminated September 20 of the same year. After August 8, 1947, the administrator of the two estates prepared tax returns, engaged in conferences concerning Federal and state taxes, collected rents, sold leases, closed the Oklahoma administration proceedings for the Estate of J. F. Hargis in August 1948, and paid legal fees and taxes for the estates. The period of administration is the time required by the administrator to carry out the ordinary duties of administration, in particular the collection of assets and the payment of debts and legacies. It is tbe time actually required for this purpose whether longer or shorter than the time specified by statute. Regulations 111, sec. 29.161-2; William C. Chick, 7 T. C. 1414, affd. 166 F. 2d 337. The petitioners F. E. Hargis and Euth Hargis contend that the periods of administration did not terminate until the Oklahoma administration was completed in August 1948. The respondent argues that the administration periods terminated in August 1947. At the time the Texas administration proceedings were closed in August 1947, the ordinary duties pertaining to the administration of the two estates had been carried out. All debts and expenses had been paid excepting certain taxes and legal fees. Final accountings were filed and accepted by the Texas court which ordered the estates closed, the administrator discharged and his bondsman released. During 1947 final Federal income tax returns for the two estates were filed by the administrator. It does not appear that any outstanding assets remained uncollected after 1947 excepting rents, royalties, and other income. The respondent possesses the authority to determine that an estate.is no longer in the process of administration for tax purposes despite the fact that state administration proceedings have not as yet terminated. Alma Williams, 16 T. C. 893; Joseph M. Roebling, 18 T. C. 788. Here the Texas administration proceedings were closed in 1947. There appears to us no valid reason why the period of administration did not then terminate. The activities carried on in connection with the estates after 1947 were not such as would require the further existence of the period of administration. It is true that the Oklahoma administration proceeding for the Estate of J. F. Hargis was not closed until August 31, 1948. However, the Oklahoma proceeding was merely ancillary and pertained to property of a value of $4,825 in an estate possessing community property of a value of $222,275.56. Here the periods of administration were both practically and legally closed in 1947. Albeit the periods of administration were unusually brief, we find no basis to extend the period of administration of either estate into 1948 and therefore conclude that the periods of administration terminated in the year 1947. Eeviewed by the Court. Decisions will be entered under Rule 50. Hill, J., dissents.   SEC. 161. IMPOSITION. OF TAX. (a) Application of Tax. — The taxes imposed by this chapter upon individuals shall apply to the income of estates or of any kind of property held in trust, including— •*#***#* (3) Income received by estates of deceased persons during the period of administration or settlement of the estate ; and